DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mui et al. (2005/0110849) in view of Clark (3,842,790), Nuotio et al. (2013/0209333) and Matsuyama et al. (6,079,589).

Regarding claim 1, Mui teaches a liquid consuming apparatus comprising:
a liquid consuming section configured to consume liquid;
a tank having a chamber configured to store the liquid which is to be consumed by the liquid consuming section, and a wall defining part of the chamber, the tank including an inlet port formed in the tank penetrating through the wall;
a casing configured to accommodate a part of the liquid consuming section and the tank; and
a cap configured to be detachably installable in the inlet port, the cap having: a first portion having a first length extending in a first direction, and the first portion being provided with a forward end in a first extending direction, and the first portion being provided with a forward end and a basal end opposite the forward end in the first extending direction; a second portion which is provided with a first nip surface at the forward end of the first portion; and a third portion which is provided with a second nip surface at the basal end of the first portion and facing the first nip surface of the second portion;
wherein the wall defining the inlet port is formed with an opening facing a second extending direction, the wall defining the inlet port having a second length in the second extending direction;
wherein of the first nip surface and the second nip surface, and the inlet port each define respective diameters, wherein the diameter of the first nip surface and the diameter of the second nip surface are both greater than the diameter of the inlet port, and the first length of the first portion in the first extending direction is shorter than the second length when the cap is not installed in the inlet port (see fig. 5, note that the diameters of the portions of the cap outside of the inlet port are both larger than the diameter of the inlet port itself); 
wherein the cap is configured to be installed so that the first portion is located inside the inlet port, the first nip surface of the second portion is located inside the tank through the inlet port, and the third portion is located outside the tank (Mui, see fig. 5, Note that cap header 22 has the exact same configuration as that of the claimed cap. Note that all parts of the Mui's cap are being defined the same way that the claimed elements are defined in Applicant's specification and as shown in Applicant’s figure 5. Note that Examiner is omitting explicit matching of all elements of the prior art to the claimed invention only because the claimed structure is exactly the same as the prior art. Upon amendment, should the structure diverge from the prior art, Examiner will match elements directly).
Mui does not explicitly teach wherein one of the cap and the wall defining the inlet port is formed of an elastic material and wherein the first length of the first portion in the first extending direction is shorter than the second length. Clark teaches this (Clark, see figs. 1-3, cols. 4-5, lines 29-2, Note that the general construction of Clark's stopper is the same as that disclosed by Mui in that both have larger-diameter nip portions with a smaller-diameter intermediate portion, that intermediate portion fitting snugly in the inlet port itself and being braced by the nip portions, and that smaller-diameter intermediate portion stretching from a length shorter than the inlet port length to a length equal to the inlet port length). It would have been obvious to one of ordinary skill in the art at the time of invention to use a stopper with characteristics similar to that disclosed by Clark in the device disclosed by Mui because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Mui general discloses the construction of an ink cartridge without going into detail about the cap portion, Clark teaches the details of a cap portion, and to use both of the teachings together would have been obvious because Clark's cap would have provided an airtight seal. 
Mui in view of Clark does not teach wherein the cap further includes an arm. Nuotio teaches a cap (Nuotio, fig. 1, item 19) that includes an arm (Nuotio, fig. 1, item 20) that is elastically deformable (Nuotio, [0037], note that if the cap, hinge and container are made from the same material, the hinge 20 is necessarily deformable), the arm having an end portion (Nuotio, fig. 1, portion of hinge 20 connected to cap 19) connected to an outer circumference of a third portion (Nuotio, fig. 1, portion 21 of cap), an extending portion (Nuotio, fig. 1, central portion of hinge 20) extending radially in an extending direction (Nuotio, see fig. 1) from the end portion, and a root portion (Nuotio, fig. 1, 17) connected to the tank such that a surface of the root portion makes contact with the tank (Nuotio, see fig. 1, note that portion 17 makes contact with tank 9);
wherein the third portion is provided with a projection (Nuotio, fig. 2, item 26) configured to be held by a user to install the cap into an inlet port and remove the cap from the inlet port, wherein the projection is protruded from the extending portion in a protruding direction (Nuotio, fig. 1, downward on page) that intersects with the extending direction and is opposite to a direction in which the second portion is protruded (Nuotio, see fig. 1, note that second portion 23 protrudes upward while projection 26 protrudes downward), at a position not overlapping with the opening central line of the opening of the inlet port (Nuotio, fig. 1);
wherein when the extending portion of the arm is not deformed, a direction in which the root portion is protruded from the extending portion is parallel to the protruding direction and is opposite to the direction in which the second portion is protruded (Nuotio, see fig. 1), and
wherein a length of the root portion in the direction in which the root portion is protruded from the extending portion is greater than a length of the projection in the protruding direction (Nuotio, see fig. 1, Note that projection 26 is shorter than root 17). 
It would have been obvious to one of ordinary skill in the art at the time of invention to configure the cap disclosed by Mui in view of Clark in the manner disclosed by Nuotio because doing so would allow for the cap to be easily removed and put back in by a user while keeping the cap close to the inlet during movement so as to make such removal and putting back as easy as possible.
Mui in view of Clark and Nuotio does not teach wherein the arm has an end portion, an extending portion and a root portion which are formed integrally. Matsuyama teach this (Matsuyama, see figs. 2, 3, Note arm 34 having end portion closest top cap 24, extending portion with bend proximate numeral 34 and root portion 33 all formed integrally). It would have been obvious to one of ordinary skill in the art at the time of invention to use an integrally-formed arm with the portions disclosed by Matsuyama in the device disclosed by Mui in view of Clark and Nuotio because doing so would allow for the lid to be moved away from the inlet port so as to allow for more working room to refill the tank. 
(It should also be noted that Examiner maintains that, because Nuotio’s vessel is formed integrally as a whole from a single material, it meets even the amended claim limitations. However, in the interest of furthering prosecution, Matsuyama has been incorporated to show these features in a way that looks more like the figures of the present invention).

Regarding claim 2, Mui in view of Clark, Nuotio and Matsuyama teaches the liquid consuming apparatus according to claim 1, wherein a virtual central line of the opening of the inlet port extends in the second extending direction, and
wherein one of the cap and the wall defining the inlet port of the tank is elastically deformable (note that this has already been claimed), such that under the condition that the cap is installed in the inlet port, so that a distance between the first and second nip surfaces in the second extending direction becomes substantially the same as the second length in the extending direction (Clark, see figs. 1-3, cols. 4-5, lines 29-2). 

Regarding claim 24, Mui in view of Clark, Nuotio and Matsuyama teaches the liquid consuming apparatus according to claim 1, wherein the projection straddles the third portion and the end portion of the arm (Nuotio, fig. 2).

Regarding claim 25, Mui in view of Clark, Nuotio and Matsuyama teaches the liquid consuming apparatus according to claim 1, wherein in a state in which the cap is installed in the inlet port, the arm is more deformed than when in a state in which the cap is not installed in the inlet port (Nuotio, compare figs. 1, 2, Matsuyama, see figs. 2, 3); and
wherein one of the case and the tank has another wall configured to abut against the projection under a condition that the cap is not installed in the inlet port (Nuotio, compare figs. 1, 2, Note that projection 26 could contact several different portions on the tank). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853